Citation Nr: 1741507	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Hepatitis C.  


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1973 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits being sought.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Phoenix, Arizona.  

The Veteran in his May 2013 appeal to the Board requested a hearing before a Veterans Law Judge.  In February 2017, a Report of General Information clarified that the Veteran wanted a video conference hearing.  The Veteran was scheduled to testify at a hearing on August 9, 2017; however, he did not report for it and has not provided a reason as to his failure to appear.  Therefore, the hearing request is considered to be withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran's current diagnosis of hepatitis C did not have its onset in military service nor is it the result of any event, injury, or disease during active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by an October 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded a VA examination in September 2012.  The examination took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  As discussed in further detail below, the examiner was unable to provide an opinion without resorting to speculation, however he clearly explained why a non-speculative opinion could not be provided.    

The Veteran has not identified any outstanding evidence, to include available medical records, which could be obtained to substantiate the claim and the Board is unaware of any such outstanding evidence.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a healthcare worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades and immunization with a jet air gun injector.  See M21-1 III.iv.4.I.2.e.  

The Veteran contends that his hepatitis C is due to service.  He specifically argues in his Form 9, dated May 2013, that he was exposed to the hepatitis C virus during service from vaccine inoculations he received.  Additionally, he argues that he may have also contracted hepatitis C from his intravenous cocaine use or unsafe sexual habits he developed while in service.  

In November 2009, the Veteran provided a Statement in Support of the Claim, where he identified his risk factors: intravenous drug use; high-risk sexual activity; and vaccine inoculations during active service.  

The Veteran has a current diagnosis of hepatitis C.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

The Veteran's service treatment records (STRs) are absent for any complaints, treatment, or diagnosis of a hepatitis C, intravenous drug use, alcohol abuse, tattoos, vaccination or blood transfusion during service.  The STRs, dated in November 1973 however, note the Veteran's complaint of burning upon urination.  The Veteran tested positive for gonorrhea and was treated in 1974 for the disease.  The Report of Medical/Separation Examination dated in July 1976 notes that the Veteran "denie[d] a history of drugs..."  As the Veteran received treatment for a sexually transmitted disease in service, the record shows he engaged in a Hepatitis C risk factor in service, satisfying the second element of a service connection claim.  Id.

At issue in this case is whether the nexus element of a service connection claim is met.  Post-service records/Primary Care notes, dated in April 2005, indicate that the Veteran had alcohol and cocaine dependence in February 2005.  Additionally, records from that same month, show that the Veteran was seen for a "follow-up" visit after being admitted for chest pains.  The attending physician noted on the Veteran's chart that he had "no prior medical history other than Hep C."  Additionally, it was noted that the Veteran reported substance abuse [cocaine depend-remiss], he was 14 months sober and that he continued to attend weekly sobriety meetings.  

Clinical notes dated in May 2006, indicate that during a primary care physician (PCP) visit, the Veteran was treated for a sexually transmitted disease.  The physician also noted that the Veteran had a history of substance abuse/cocaine and that the Veteran "has not used alcohol within the last year."  

Treatment records from November 2009 through January 2010 note that: in February 2005, the Veteran had cocaine dependency; and in April 2006, the Veteran was treated for a sexually transmitted disease.  In September 2009, the Veteran reported to the attending physician that his history of intravenous cocaine drug use started in 1979.  He indicated that last time he used drugs was in 1980.  

Hematology notes from October 2009 note that while the Veteran was in for a follow-up visit, the physician noted the Veteran's history of alcohol, cocaine, and amphetamines.  The physician noted that the Veteran last used alcohol and cocaine in mid-August 2009.  Further, records dated in November 2009 indicate the Veteran's alcohol dependency and cannabis abuse.  The physician noted that the Veteran's cannabis/cocaine abuse was in remission as of November 2009 and that was the Veteran's third time in a substance abuse treatment.  

Further, treatment notes dated in January 2011 and May 2012, indicate that the Veteran quit alcohol "six" years ago.  Notes dated in September 2011 indicate that he quit cocaine "years ago."  In April 2012, the Veteran stated that he had a substance dependency and listed cocaine, and alcohol as his substances of choice.  In February 2013, he indicated that he had a history of alcohol and crack cocaine/intravenous drug abuse but quit alcohol "8 years ago" and crack cocaine/intravenous drug abuse "3 years ago."

Subsequent mental health clinical notes dated in January and March 2010, note that the Veteran was involved in therapy sessions for his alcohol dependence and cocaine dependence.  

The Veteran underwent a VA examination in September 2012.  The examiner diagnosed the Veteran with hepatitis C.  The examiner noted that the Veteran reported a 20-year history of inhaling/snorting cocaine which he stopped in 2007, and alcohol abuse, which he ended in 2005.  The Veteran reported to the examiner that he now works now as a drug counselor.  The Veteran denied high-risk sexual activities, intravenous (IV) drugs use in-service, tattooing, blood transfusion before 1992, and did not serve as a medic.  

Upon further examination, the examiner noted that the risk factors in the Veteran's diagnosis of hepatitis C were the "high-risk sexual activity," as evidenced by a May 2006 treatment for a sexually transmitted disease (STD), and the Veteran's admission of snorting/inhaling cocaine and his alcohol use.  

The examiner noted that the laboratory studies had been performed and they confirmed the hepatitis C genotype and the hepatitis C viral titers.  

The examiner considered all the evidence of record and concluded that the Veteran's current claim of hepatitis C "is as less as likely as not (50 percent or lesser probability) incurred in or caused by inoculations that occurred in service from February 1973 to February 1977."  

The examiner in arriving at his conclusion noted that "[t]his is rather a difficult review in view of inconsistencies in the history the [V]eteran provided related to risk factors for contracting hepatitis C while in service.  Because of incongruent patterns of history, he gave for contracting the current hepatitis C while in service, I am unable to give an opinion based on inconsistent and incoherent data without resorting to mere speculation.  As well, based on the evidence reviewed, the claim for inoculations, as a source [of] hepatitis C is deemed unsubstantiated, and ...difficult to determine in view of conflicting history he gave for risk factors exposures/no exposures while he was in service."

To support his rationale for not being able to provide a non-speculative opinion, the examiner pointed out inconsistencies of the Veteran's service and post-service treatment history.  The examiner found that the medical evidence was devoid of recorded vaccinations he received in service.  The examiner referenced clinical practitioner notes from May 2006 indicating the Veteran had recently been treated an STD and that he has a history of substance abuse.  The examiner noted PCP visit records from November 2007 and September 2008 where the Veteran reported no history of illicit drug use.  Lastly, the examiner noted that in 2009, following the diagnosis of hepatitis C, several of the Veteran's PCPs showed that the Veteran reported a history of cocaine use.  This was reported similarly in August 2010 and April 2011.  In April 2011, he reported snorting crack cocaine and using drugs intravenously in service, but he subsequently quit.  

The Board finds that the September 2012 VA examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nonetheless, the Board finds that the opinion is of low probative value because the examiner stated that he could not provide an opinion without resorting to mere speculation.  A speculative opinion is adequate if the examiner provides a reason why a non speculative opinion could not be rendered.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for why a non speculative opinion could not be provided.  

The Veteran contends in his May 2013 Form 9 that in addition to the inoculations that he received in service, he used drugs in service, which he had not done before service, and he finally stopped in 2009, completely.  He further added that while hepatitis C lays dormant for years, be believes that it is only recently that PCP started checking for the disease.  

In support of his claim, the Veteran submitted a September 2003 newspaper article from Texas VV News, which discussed how research indicates that anyone who was inoculated with jet injections during the Vietnam era and after, is at risk for hepatitis C, and should be tested.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  38 C.F.R. § 3.159 (a)(1) (2016).  It can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based on objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).

In this case, there is no supporting medical evidence that the general principles cited in the Texas VV article relate to the specific situation of this Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Veteran's STRs do not show that he was inoculated with an air gun or was given any vaccine injections while in service.  

Regarding whether the Veteran's hepatitis C is related to his in-service inoculations, intravenous drug abuse, and unsafe sexual habits, the Board finds that he is competent to report his risk factors.  He is, however, not competent to diagnose the etiology of his hepatitis C.  Attribution of his current hepatitis C disability to his in-service drug abuse and/or unsafe sexual habits, involves internal medical processes, beyond any immediately observable cause-and-effect relationship, which courts have found to be beyond the competence of lay witnesses.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes a layperson will be competent to identify the condition, where the condition is simple, for example, a broken leg").  As such, the Veteran's statements in this regard are not competent.  Further, the Veteran in this case is not competent to determine whether his hepatitis C was contracted as a result of in-service or post-service risk activity.

The Board also finds that the Veteran is not credible.  The Veteran has reported inconsistent histories, regarding his risk factors, to those providing him medical treatment.  Therefore, there is no competent, credible evidence that the Veteran's hepatitis C is related to active service.  

The probative evidence of record, does not support a finding that the Veteran's hepatitis C is related to his active service.  The Veteran's in-service treatment records do not indicate that he was inoculated.  Additionally, at his separation examination in July 1976, the Veteran denied a history of drug abuse.  Further, his medical history has provided inconsistent reports of history pertaining to the history of his risk factors.  Accordingly, the Board finds that service connection for hepatitis C is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the appeal must be denied.  


ORDER

Entitlement to service connection for hepatitis C is denied



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


